                                                                     1   CARMEN PLAZA DE JENNINGS (SBN 091742)
                                                                         cpdjennings@hkemploymentlaw.com
                                                                     2   JAYNE BENZ CHIPMAN (SBN 140048)
                                                                         jchipman@hkemploymentlaw.com
                                                                     3   IAN W. FORGIE (SBN 307721)
                                                                         iforgie@hkemploymentlaw.com
                                                                     4   HIRSCHFELD KRAEMER LLP
                                                                         505 Montgomery Street 13th Floor
                                                                     5   San Francisco, CA 94111
                                                                         Telephone: (415) 835-9000
                                                                     6   Facsimile: (415) 834-0443

                                                                     7   Attorneys for Defendant
                                                                         COUNTY OF NAPA
                                                                     8

                                                                     9                                  UNITED STATES DISTRICT COURT

                                                                    10                             NORTHERN DISTRICT OF CALIFORNIA

                                                                    11
H IRSCHFELD K RAEMER LLP




                                                                    12   DANTE MICHELUCCI,                                Case No. 4:18-cv-05144-HSG
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13                     Plaintiff,                     STIPULATION AND ORDER TO
                                                                                                                          CONTINUE THE INITIAL CASE
                                                                    14   vs.                                              MANAGEMENT CONFERENCE AND
                                                                                                                          RELATED DATES
                                                                    15   COUNTY OF NAPA; JOSEPH FALLON;
                                                                         BRANDON KEMP; LENARD VARE; and
                                                                    16   DOES 1 through 50, inclusive,

                                                                    17                     Defendants.

                                                                    18

                                                                    19          IT IS HEREBY STIPULATED by and between Plaintiff DANTE MICHELUCCI
                                                                    20   (“Plaintiff”), and Defendant COUNTY OF NAPA (“Defendant Napa”) (collectively, the
                                                                    21   “Parties”) that the dates set forth in the Court’s September 6, 2018 Notice Setting Case
                                                                    22   Management Conference for Reassigned Civil Case be continued. The Parties stipulate and
                                                                    23   request the continuance because Plaintiff filed a First Amended Complaint on October 23, 2018,
                                                                    24   and Defendant Napa intends to file a Rule 12 motion by November 6, 2018, which will not be
                                                                    25   heard prior to the presently scheduled November 20, 2018 Case Management Conference.
                                                                    26          The Parties agree that they would mutually benefit by continuing the Initial Case
                                                                    27   Management Conference (November 20, 2018), the related Rule 26(f) and ADR obligations and
                                                                    28

                                                                         STIPULATION AND ORDER TO CONTINUE THE INITIAL CASE MANAGEMENT
                                                                                                                                                                    4831-4225-3944
                                                                         CONFERENCE AND RELATED DATES • CASE NO. 4:18-CV-05144-HSG
                                                                     1   filings, and the Joint Case Management Conference Statement, until a reasonable time after the

                                                                     2   Court’s decision on Defendant Napa’s Rule 12 motion.

                                                                     3     Dated: October 29, 2018                               HIRSCHFELD KRAEMER LLP
                                                                     4

                                                                     5                                                  By:     /s/ Carmen Plaza de Jennings
                                                                                                                                       Carmen Plaza de Jennings
                                                                     6                                                                 Jayne Benz Chipman
                                                                                                                                          Ian W. Forgie
                                                                     7
                                                                                                                        Attorneys for Defendant
                                                                     8                                                  COUNTY OF NAPA
                                                                     9     Dated: October 29, 2018                                    BROWN POORE LLP
                                                                    10

                                                                    11                                                  By:     /s/ David M. Poore
H IRSCHFELD K RAEMER LLP




                                                                                                                                           David M. Poore
                                                                    12
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                                                                        Attorneys for Plaintiff
                                                                    13                                                  DANTE MICHELUCCI
                                                                    14
                                                                                                                     ORDER
                                                                    15
                                                                                IT IS SO ORDERED.
                                                                    16
                                                                         DATED: __________________,
                                                                                        October 30 2018              ______________________________________
                                                                    17                                               Hon. Haywood S. Gilliam, Jr.
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25
                                                                    26

                                                                    27

                                                                    28
                                                                                                                        2
                                                                         STIPULATION AND ORDER TO CONTINUE THE INITIAL CASE MANAGEMENT
                                                                         CONFERENCE AND RELATED DATES • CASE NO. 4:18-CV-05144-HSG
